O’NEAL, Justice.
On the 16th day of April, 1952, on application of W. E. McMahan, plaintiff, the trial court entered an order finding that a judgment for $12,000 in favor of plaintiff and against defendant had theretofore been rendered and directed the clerk to file the same and date it the 25th day of May, 1949. No notice of intention to appeal was given on the 16th day of April, 1952, and defendant attempts to appeal from an order overruling the motion for new trial entered the 14th day of July, 1952.
The proceeding upon which the order of April 16, 1952, was entered was not a trial but a hearing on an application for an order nunc pro tunc, and no motion for new trial was necessary or authorized, Powell v. Nichols, 26 Okl. 734, 110 P. 762, 29 L.R.A.,N.S., 886; Butler v. Archard, 130 Okl. 241, 266 P. 1106.
In Render v. Henry Schafer, Inc., 198 Okl. 95, 175 P.2d 330, it is stated:
“Where a party desiring to appeal fails to give notice in open court of his intention to appeal to this court at the time judgment is rendered or within ten days thereafter if motion for new trial is unnecessary, this court is without jurisdiction to review such judgment and an appeal therefrom will be dismissed.”
Appeal dismissed.
HALLEY, C. J., JOHNSON, V. C. J. and CORN, WILLIAMS and BLACKBIRD, JJ., concur.